DETAILED ACTION
This office action is responsive to communication filed on May 26, 2021.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 15-20 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2017/0094169) in view of Wang et al. (US 2015/0365576).

	Consider claim 15, Yoshikawa et al. teaches:
	An apparatus (see figures 1 and 2) comprising: 
	a first image capture device (imaging element, 13, paragraphs 0039 and 0040); 
	a second image capture device (imaging element, 14, paragraphs 0039 and 0040); and 
	an image processor (imaging processing block, 26, paragraph 0044), 
	the image processor configured to: 

	obtain a second input frame captured by the second image capture device (“receipt of two fish-eye images taken by the two imaging elements 13 and 14”, step 1110 of figure 11, paragraph 0073), the second image capture device (14) having a second field-of-view partially overlapping the first field-of-view (see figure 1, paragraphs 0039 and 0061, figure 8); 
	obtain a flare mask based on a flare difference estimation along a stitch line (i.e. a “connecting position” in an overlapping region (30), figure 8, paragraphs 0059, 0061, and 0063-0065, step 720 of figure 7) between the first input frame and the second input frame (A correction map (i.e. flare mask) is created in step 1130 of figure 11, paragraph 0075.  This is based on evaluation values in the “overlapping regions” (i.e. along the stitch line), paragraph 0073.); and 
	obtain a processed frame by modifying the first input frame based on a flare model to minimize the lens flare (“the image corrector 43 corrects the flare image using the created correction map”, paragraph 0075, step 1140 of figure 11).
	However Yoshikawa et al. does not explicitly teach obtaining a dark corner profile as a difference between a first dark corner profile and a second dark corner profile, wherein the first dark corner profile is based on a first illumination of a first area outside 
	Wang et al. similarly teaches an apparatus comprising first and second image capture devices (see primary lens 10a and secondary lens 10b, figure 1, paragraph 0031).
	However, Wang et al. additionally teaches obtaining a dark corner profile as a difference between a first dark corner profile and a second dark corner profile, wherein the first dark corner profile is based on a first illumination of a first area outside a first image circle of the first input frame, and wherein the second dark corner profile based on a second illumination of a second area outside a second image circle of the second input frame (A primary testing image (401, i.e. first dark corner profile) and a secondary testing image (402, i.e. second dark corner profile) of a light source are captured, wherein the primary and secondary testing images each contain fading edges (i.e. dark corners), paragraphs 0041 and 0050, figure 4.  A difference between the primary testing image and the secondary image (i.e. a dark corner profile) is obtained in the form of a primary-secondary lenses table (412), paragraphs 0041 and 0050, figure 4.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the apparatus taught by Yoshikawa et al. obtain a dark corner profile as taught by Wang et al. for the benefit of enabling a high quality, shading-compensated image to be obtained (Wang et al., paragraph 0008). 


	modifying the first input frame comprises: applying the flare model to the first input frame (e.g. according to the flare model of equation 2 or 3 of paragraphs 0100-0101), subtracting the flare mask from the first input frame (i.e. by using the correction map to correct each pixel, paragraph 0075), and outputting the processed frame (i.e. such that it can be combined with the other frame image, paragraphs 0041, 0060 and 0108).

	Consider claim 17, and as applied to claim 15 above, Yoshikawa et al. further teaches that modifying the first input frame to minimize the lens flare includes modifying the first input frame to minimize a diffuse lens flare (“the entire image with a flare is corrected”, paragraph 0088).

	Consider claim 18, and as applied to claim 17 above, Yoshikawa et al. further teaches that the second input frame omits the diffuse lens flare (“The image with the smallest average value obtained by comparison and extraction at step S1320 can be determined as an image with no flare and a correction reference image.” Paragraph 0086).

	Consider claim 19, and as applied to claim 15 above, Yoshikawa et al. further teaches modifying the first input frame to minimize a lens flare artifact (i.e. by using the correction map to correct each pixel, paragraph 0075).

	Consider claim 20, and as applied to claim 15 above, Yoshikawa et al. further teaches:
	the lens flare corresponds to a primary light source (An image is captured by an imaging element (13), wherein the imaging element (13) has a first field of view, figure 1, paragraphs 0039 and 0041.  A flare corresponding to a primary light source is determined in the first image, paragraph 0074.).

Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 1, the closest prior art, Yoshikawa et al. (US 2017/0094169) teaches:
	A method for flare compensation (see figures 7 and 11), comprising: 
	obtaining a first input frame and a second input frame (“receipt of two fish-eye images taken by the two imaging elements 13 and 14”, step 1110 of figure 11, paragraph 0073), wherein the first input frame includes lens flare (“determination controller 41 determines whether there is an image with a flare (flare image) in the two fish-eye images”, step 1120 of figure 11, paragraph 0073), and wherein the first input 
	obtaining a stitch line between the first input frame and the second input frame (i.e. a “connecting position” in an overlapping region (30), figure 8, paragraphs 0059, 0061, and 0063-0065, step 720 of figure 7); 
	obtaining, for the first input frame, a first intensity profile (i.e. evaluation value, step 1110 of figure 11, paragraph 0073); 
	obtaining, for the second input frame, a second intensity profile (i.e. evaluation value, step 1110 of figure 11, paragraph 0073); 
	obtaining an intensity differences profile as a difference between the first intensity profile and the second intensity profile (It is determined whether there is an image with flare in the two fish-eye images based on the evaluation values (i.e. intensity profiles) in step 1120, paragraph 0074.); 
	obtaining a flare mask (A correction map (i.e. flare mask) is created in step 1130 of figure 11, paragraph 0075.  This is based on evaluation values in the “overlapping regions” (i.e. along the stitch line), paragraph 0073.); and 
	obtaining a processed frame by modifying the first input frame based on a flare model to minimize the lens flare (“the image corrector 43 corrects the flare image using the created correction map”, paragraph 0075, step 1140 of figure 11).
	Shurboff et al. (US 2009/0002529) similarly teaches image processing for digital cameras (see paragraph 0001), and further teaches obtaining a dark corner profile based on a relative illumination of an area outside an image circle of an input frame (A 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain a dark corner profile as taught by Shurboff et al. based on a relative illumination of an area outside a first image circle of the first input frame and outside a second image circle of the second input frame of Yoshikawa et al. for the benefit of increasing the quality of resultant images (Shurboff et al., paragraph 0044). 
	However, the prior art of record does not teach nor reasonably suggest obtaining a dark corner difference profile as a difference between the first dark corner profile and the second dark corner profile; calculating a flare model using the intensity differences profile and the dark corner difference profile; obtaining a flare mask based on the flare model and on a flare difference estimation along the stitch line between the first input frame and the second input frame; and correcting the first input frame by subtracting the flare mask from the first input frame, in combination with the other elements recited in claim 1.

	Claims 2-9 are allowed as depending from an allowed claim 1.

	Consider claim 10, the prior art of record does not teach nor reasonably suggest that the flare mask is obtained based on the dark corner profile and a flare difference estimation along the stitch line between the first input frame and the second input frame, in combination with the other elements recited in claim 10.

	Claims 11-14 are allowed as depending from an allowed claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Dalton (US 2012/0147213) teaches performing vignetting correction (see figures 2 and 3).
Bevensee et al. (US 2017/0243373) teaches matching cameras through vignetting correction (see paragraph 0533).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696